DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 January 2020.  In view of this communication, claims 1-11 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 17 January 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the bearings are common bearings”.  The term “common” in claim 5 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear whether “common bearings” would include only the disclosed bushings, or if it would also include other common bearings like ball bearings, air foil bearings, and/or various types of magnetic bearings.  Since it is impossible to determine the scope of this limitation, the claim is indefinite.
Claim 6 is rejected solely due to its dependency on claim 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 11 recite a “personal care device having an actuator” according to claim 1 and claim 9, respectively.  Each of the dependent claims recites an “actuator for a personal care appliance” in its preamble.  With the terms “device” and “appliance” being equivalent to one another, the dependent claims recite no additional limitations of their respective actuators.  Thus, claims 8 and 11 fail to further limit the subject matter, i.e. the actuators of claims 1 and 9, of the claims upon which they depend.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim(s) 1-4, 7, and 9-10 is/are allowed.
Claim(s) 5-6, 8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an actuator for a personal care appliance, comprising: 
a housing having an inner surface and a principal axis extending longitudinally through the center of the housing, and having sequence of more than one magnet, disposed along the inner surface of the housing; 
a set of bearings disposed within said housing, wherein the bearings have a centerline offset from the principal axis; and 
a spindle having a pole assembly arranged in a radial configuration about the spindle, wherein the spindle is disposed within the bearings along a secondary axis offset from the principal axis.
Regarding claim 9, and all claims dependent thereon, the prior art does not disclose, inter alia, an actuator for a personal care appliance, comprising: 
a housing having an inner surface and a principal axis extending longitudinally through the center of the housing, and having a sequence of more than one magnet, disposed along the inner surface of the housing; and 
a spindle disposed within the housing and having a pole assembly arranged in a radial configuration about the spindle, wherein the spindle and the pole assembly are configured to form an asymmetrical magnet gap between the pole assembly and the magnets, such that the spindle and the pole assembly are subjected to a bias force.
While actuators for personal care appliances are known in the art to comprise housings, bearings, and spindles, the prior art does not disclose such actuators having secondary axes offset from the principal axis or an asymmetrical magnet gap between the pole assembly of the spindle and the magnets.  Further, no motivation has been found to incorporate said features into such an actuator.  Thus, the invention as claimed is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Wills et al. (US 2017/0100224 A1) discloses an actuator for an electric toothbrush comprising a plurality of cores disposed axially on a spindle, said cores comprising pole assemblies having pole members extending a first average distance radially from the spindle.
Bosman et al. (US 2016/0324611 A1) discloses an actuator for an electric toothbrush comprising a plurality of cores disposed axially on a spindle, said cores comprising pole assemblies having pole members extending a first average distance radially from the spindle, and a secondary axis that is offset from the principle axis extending longitudinally through the center of the housing.
Bax et al. (US 2016/0324610 A1) discloses an actuator for an electric toothbrush comprising a plurality of cores disposed axially on a spindle, said cores comprising pole assemblies having pole members extending a first average distance radially from the spindle, and a secondary axis that is offset from the principle axis extending longitudinally through the center of the housing.
Bax (US 2009/0070948 A1) discloses an actuator for an electric toothbrush comprising a plurality of cores disposed axially on a spindle, said cores comprising pole assemblies having pole members extending a first average distance radially from the spindle, and a secondary axis that is offset from the principle axis extending longitudinally through the center of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834